Form of Share Certificate CELLDONATE INC. INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA [LOGO] CUSIP NO. AUTHORIZED COMMON STOCK: 100,000,000 SHARES, 400,000 SHARES, NO PAR VALUE THIS CERTIFIES THAT IS THE RECORD HOLDER OF Shares of CELLDONATE INC. common stock transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: Secretary President [CELLDONATE INC.
